1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   MICHAEL KRUPINSKI,                         Case No.: 2:18-cv-01388-RFB-PAL
18

19                                              STIPULATION AND ORDER TO
                    Plaintiffs,
20                                              EXTEND TIME FOR PLAINTIFF TO
     vs.                                        RESPOND TO MOTION TO DISMISS
21                                              AMENDED COMPLAINT [SECOND
     EXPERIAN INFORMATION SOLUTIONS,            REQUEST]
22
     INC.; EQUIFAX INFORMATION SERVICES
23   LLC; TRANSUNION, LLC; CAPITAL ONE,
     N.A.; FIDELITY FINANCIAL SERVICES;
24   and OCWEN LOAN SERVICING LLC,
25                  Defendants.
26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     AMENDED COMPLAINT [SECOND REQUEST] - 1
1           Plaintiff Michael Krupinski (“Plaintiff”), by and through counsel of record, and Defendant
2
     Trans Union, LLC (“Trans Union”) have agreed and stipulated to the following:
3
            1.       On July 27, 2018, Plaintiffs filed a Complaint [ECF Dkt. 1].
4
            2.       On September 10, 2018, Trans Union filed a Motion to Dismiss the Complaint
5

6    [ECF Dkt.13].

7           3.       On September 24, 2018, Plaintiffs filed an Amended Complaint [ECF Dkt. 16].
8
            4.       On October 9, 2018 Trans Union filed a Motion to Dismiss the Amended Complaint
9
     [ECF Dkt. 23].
10
            5.       On October 24, 2018, the Court granted the parties’ first stipulation to extend time.
11

12   [ECF Dkt. 32].

13          6.       Plaintiff’s response to the motion to dismiss is presently due on November 6, 2018.
14
     Plaintiff and Trans Union have agreed to extend Plaintiff’s response an additional fourteen days
15
     in order to allow Plaintiffs’ counsel to pursue potential resolution of the above-referenced case
16
     without the necessity of incurring unnecessary expenses. In order to facilitate the same, the parties
17

18   request that Court extend Plaintiff’s deadline to respond to Trans Union’s motion to dismiss for a

19   second time, until November 20, 2018. This stipulation is made in good faith, is not interposed
20
     for delay, and is not filed for an improper purpose.
21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     AMENDED COMPLAINT [SECOND REQUEST] - 2
1          IT IS SO STIPULATED.
           Dated November 5, 2018.
2
     /s/ Miles N. Clark                          /s/ Jason G. Revzin
3
     Matthew I. Knepper, Esq.                    Jason G. Revzin, Esq.
4    Nevada Bar No. 12796                        Nevada Bar No. 8629
     Miles N. Clark, Esq.                        LEWIS BRISBOIS BISGAARD & SMITH
5    Nevada Bar No. 13848                        LLP
     KNEPPER & CLARK LLC                         6385 S. Rainbow Blvd., Suite 600
6
     10040 W. Cheyenne Ave., Suite 170-109       Las Vegas, NV 89118
7    Las Vegas, NV 89129                         Email: jason.revzin@lewisbrisbois.com

8    David H. Krieger, Esq.                      Counsel for Defendant
     Nevada Bar No. 9086                         Trans Union LLC
9
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
11
     Attorneys for Plaintiffs
12

13
     /s/ Bradley T. Austin                       /s/ Brandon C. Fernald
14   Bradley T. Austin, Esq.                     Brandon C. Fernald, Esq.
15
     Nevada Bar No. 13064                        Nevada Bar No. 10582
     SNELL & WILMER LLP                          FERNALD LAW GROUP LLP
16   3883 Howard Hughes Pkwy., Ste. 1100         6236 Laredo Street
     Las Vegas, NV 89169                         Las Vegas, NV 89146
17   Email: baustin@swlaw.com                    Email: brandon.fernald@fernaldlawgroup.com
18
     Counsel for Defendant
     Equifax Information Services LLC            Counsel for Defendant
19                                               Capital One, N.A.
                                           Krupinski v. Experian Information Solutions, Inc et al
20                                                                     2:18-cv-01388-RFB-PAL
21
                               ORDER GRANTING
22          STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
                    MOTION TO DISMISS AMENDED COMPLAINT
23

24
           IT IS SO ORDERED.
25
                                ________________________________________
26                              UNITED STATES DISTRICT JUDGE
27                                                         November 7, 2018.
                                                    Dated: _______________
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     AMENDED COMPLAINT [SECOND REQUEST] - 3
